DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

claim 1,
connection unit [Fig. 2: connection unit 20, 23, 160]
communication relay unit [communication relay unit 22]
controlled device [controlled device 21; para. 0021: hard disk drive]
control device [control device 16]
claim 2,
main control unit [main control unit 161; para. 0024: CPU, ROM, RAM, EEPROM]
switching processing unit [switching processing unit 165: para. 0036: OR gate]
communication processing unit [communication processing unit 162]

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-8 are interpreted according to 35 U.S.C. 112(f) because they recite generic placeholders coupled with functional language, and do not recite structure sufficient to execute the functions.  The claims are rejected because the specification fails to disclose adequate structure corresponding to the claimed functions.  The specification fails to disclose any structure for the claimed connection unit, communication relay unit, and communication processing unit.  The claimed units are disclosed are abstract “black boxes” without any indication of their structure, and described primarily with respect to their functions.  Additionally, while the specification discloses that the main control unit is a CPU with accompanying specific algorithm that transforms the general purpose computer into a special purpose computer – see MPEP 2181(II)(B)).  The specification therefore fails to provide adequate written description to support an interpretation under 35 U.S.C. 12(f).


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification fails to disclose any structure for the claimed connection unit, communication relay unit, and communication processing unit.  The claimed units are disclosed are abstract “black boxes” without any indication of their structure, and described primarily with respect to their functions.  Additionally, while the specification discloses that the main control unit is a CPU with accompanying memory, it fails to indicate that the CPU is anything more than a general purpose computer (i.e., the specification fails to identify a specific algorithm that transforms the general purpose computer into a special purpose computer – see MPEP 2181(II)(B)).  The specification therefore fails to provide adequate written description to support an interpretation under 35 U.S.C. 12(f).  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-8 are additionally rejected as being indefinite for the following reasons:
Claim 1 recites a “connection unit”.  It is unclear which of the plurality of disclosed connection units is indicated by the claimed connection unit.  Fig. 2, discloses three connection units 20, 23, and 160.  The claim should be amended to more 
The preamble of claim 1 recites an “image processing apparatus”.  Line 4 of claim 1 recites “an image processing apparatus”.  It is unclear whether the image processing apparatus of line 4 represents the same apparatus as recited in the preamble or establishes a different apparatus.  The claim should be amended to indicate whether the second apparatus is the same as the first, or whether it is intended to reference a different element.
Claim 1 recites a communication relay unit that relays communication between a controlled device and an image processing unit.  Fig. 2 shows a communication relay unit 22 coupled to controlled device 21 and control device 16 via a plurality of connection units.  Based on Fig. 2, the recited “image processing unit” corresponds to the control device 16.  However, claim 1 subsequently recites a control device in line 14.  It is therefore unclear what the image processing apparatus represents.
Claim 1 explicitly recites an image processing apparatus comprised of a connection unit, first and second power supply units, and a control device.  It is unclear whether the image processing apparatus also includes the recited electronic apparatus, communication relay unit, controlled device, and cable.  Claim 1 may be interpreted as being directed solely towards the connection unit, power supply units, and control device, with the remaining elements establishing a non-limiting intended use.
Claims 4 and 8 recite various components that are “capable” of performing various functions.  It is unclear how “capable” further limits the claim.  The broadest reasonable interpretation of “capable” includes anything and everything 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saunders, U.S. Patent Application Publication No. 2019/0115752, discloses a device that receives power over a first bus, and also includes an additional power connection separate from the first bus [Fig. 1: power connections 1 and 2].
Wang, U.S. Patent Application Publication No. 2018/0364793, discloses an image forming apparatus that keeps track of a number of times that power may be removed from a storage device, based on the observation that repeatedly placing a storage device in a power saving mode affects the useable life of the device [Fig. 5; para. 0003].
Hashimoto, U.S. Patent Application Publication No. 2018/0210539, discloses an image forming apparatus that performs power control to an attached storage system [Fig. 1 and 2], the storage system including storage devices with lifetimes that are differently affected by shifts to a power saving mode [para. 0008].
Matsumoto, U.S. Patent Application Publication No. 2018/0024602, discloses an image forming apparatus with attached storage devices [Fig. 1], and teaches power control for the attached storage devices based on the effect of power transitions on the device lifetime [para. 0068].
Saisho, U.S. Patent Application Publication No. 2016/0291677, discloses an image forming apparatus [Fig. 2] that performs power control by comparing a number of power mode transitions to a predetermined threshold, and prevents a storage device from transitioning to a low power mode if the number exceeds a threshold [Fig. 5].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov